Citation Nr: 0919464	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-37 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1974.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDINGS OF FACT

1.  Service treatment records do not include any diagnosis of 
Hepatitis C, or any records of symptoms of jaundice, fatigue 
or nausea.  

2.  VA records include diagnosis of Hepatitis C in 1996.  

3.  The Veteran has a history of intranasal cocaine use. 


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

By letters dated in February 2002, November 2004, April 2005, 
June 2006 and September 2008, VA satisfied foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The supplemental statement of the case 
of February 2009 sent to the veteran provided him the 
information required by Dingess.  

With respect to VA's duty to assist, the Board notes the 
claim was previously remanded to obtain the Veteran's records 
of treatment from the Buffalo Veteran Medical Center for the 
period from 1974 to the present.  VA records from Buffalo 
dating from March 1995 to 2006 have been received.  As the 
decision below denies the claim based on finding the Veteran 
most likely contracted Hepatitis C as a results of drug 
abuse, there would be no benefit to the Veteran in remanding 
his claim to make further attempts to obtain those records.  
38 U.S.C.A. § 5103A.  In addition, the veteran was examined 
for VA purposes in connection with his claims and a medical 
opinion was obtained.  The Veteran appeared and gave 
testimony before the undersigned Veterans Law Judge in April 
2004.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Service Connection for Hepatitis C

Service treatment records do not include any diagnosis of 
Hepatitis C in service.  There are no records of any symptoms 
of jaundice, fatigue or nausea noted in the service treatment 
records.  The Veteran's DD Form 214 indicates he served as a 
food service specialist or kitchen supervisor in service.  

Diagnosis of Hepatitis C first appears in VA records in 1996 
which include elevated liver function.  November 2001 VA 
records include results of a liver biopsy showing chronic 
hepatitis.  VA records document a long history of cocaine 
abuse and dependency.  

In February 2002, when he submitted his application for 
benefits, the Veteran asserted he had contracted Hepatitis C 
from dirty needles used to give vaccinations at induction 
into the service.  

At his hearing in April 2004 he said that the air gun used to 
give vaccinations in service was never changed, and he 
believed that was the origin of his Hepatitis C.  In the 
alternative the Veteran testified he sat on a needle in 
service that had been used by returning Veterans from Vietnam 
who used drugs.  (T-4)

October 2001 VA treatment records note that when questioned 
as to possible risk factors for contracting Hepatitis C the 
Veteran denied having any tattoos, blood transfusions or IV 
drug use.  

The Veteran submitted the following letter from his VA 
treating physician:

This is to state that (the Veteran), is 
may (sp) patient and he suffers from 
Hepatitis C.  By reviewing all his 
medical history I can conclude that he 
acquire Hepatitis C at the time of 
military service, as he does not give a 
history of exposure to dirty needles when 
health shot administered.  He does not 
have a history of IV drug abuse or 
transfusions.  

In considering the veteran's claim for service connection the 
Board has reviewed the available information regarding the 
risk factors for contracting hepatitis C.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See Veterans 
Benefits Administration (VBA) letter 211B (98-110) November 
30, 1998.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
essential that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.  

In April 2005 the Veteran was examined by VA and a medical 
opinion was obtained as to the etiology of his Hepatitis C.  
The VA examiner wrote the following conclusion:  

It is at least as likely as it is not 
that cocaine abuse is the result of 
infection of hepatitis C virus.  The 
patient abused cocaine internasally.  It 
is at least as likely as not that the 
patient contracted hepatitis C during 
active duty in the military service 
between 1972-1974 when he used cocaine.  

If the veteran's Hepatitis C is related to internasal use of 
cocaine in service, service connection for his Hepatitis C is 
prohibited by statute.  No compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct, including the abuse of drugs.  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in the line 
of duty if such injury or disease was a result of the abuse 
of drugs by the person on whose behalf service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2007).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  

The Veteran has also offered two other risk factors in 
service.  In assessing the weight of the evidence the Board 
has concluded the statements of the Veteran are not credible.  
The Veteran has a history of theft to support his drug habit 
and has altered his version of events in service over time.  
When he first submitted his claim he stated that dirty 
needles used to give shots at induction were the origin of 
his Hepatitis C.  Later at his hearing he reported that an 
air gun was used not needles.  Then he recalled having sat on 
a needle from a drug user in service.  The inconsistencies in 
his testimony and statements combined with his history of 
dishonesty make his version of events of questionable 
credibility at best.  

The opinion of his VA physician submitted by the Veteran is 
based on history given by the Veteran that he was exposed to 
"dirty" needles in service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  In Swann v. Brown, 5 Vet. App. 229, 233 (1993) the 
Court generally observed that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described.  Further the 
Court in Reonal v. Brown, 5 Vet. App. 458, 461 (1993) held 
that the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a 
claimant.  Here the physician stated he reviewed the record, 
but the record of risk factors reflected on the VA records is 
based on history given by the Veteran, who is not a credible 
historian.  

The evidence does not demonstrate the Veteran has any other 
risk factors in service.  His occupation was food service and 
did not involve handing blood or blood products.  There is no 
evidence of any tattoos on his examination reports and the 
Veteran has denied having a tattoo.  There is no history of 
blood transfusions.  

The Board has concluded the evidence demonstrates the 
etiology of the Veteran's hepatitis C is most likely 
intranasal cocaine use.  For that reason, service connection 
for Hepatitis C is prohibited by statute.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


